Title: To Thomas Jefferson from John Sinclair, 13 August 1807
From: Sinclair, John
To: Jefferson, Thomas


                        
                            London 15. Terrace, Palace YardWestminster / 13th. Augt. 1807—
                        
                        Sir John Sinclair presents his Compliments, and tho’ much hurried, preparing to set out for Scotland, yet
                            having so favourable an opportunity of sending Letters to America, as by means of Mr. Medford, he cannot deny himself the
                            pleasure of transmitting to his friends there, Copies of the prospectus of his Code of Health, and Longevity, and of his
                            introductory observations to a work on Enclosures, pointing out the additional measures, in the contemplation of the Board
                            of Agriculture, for the improvement of this Country.—
                        He hopes it will prove of some service to the rising Empire of America to have the useful knowledge of the
                            Mother Country, thus collected, and digested. The Americans will, in that case, have only to improve on the foundation,
                            that has been laid, and Europe in its turn, must derive much benefit, from the new discoveries, which the genius and
                            talents of America will necessarily produce—
                        He regrets much, that the shortness of his stay, in London, prevents him, at present, from dwelling on this,
                            and other interesting topics.—
                        
                        
                        
                        
                    
                                        
                  
                            Dear Sir/.
                            
                        Board of agriculture 14h August—1807.
                  
                  I have much pleasure in adding, that a plough is now constructing, on the principles you
                                laid down, by Macdougale, an eminent mechanic here, which, I have no doubt, will prove a most valuable addition
                            to our instruments of Husbandry. 
                  Believe me/with much esteem & regard your faithful & obedient Servant
                  
                            John Sinclair
                            
                        
               